Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/29/2020.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 5/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 9, Line 1:  Replace “method” with “system”
Claim 10, Line 1:  Replace “method” with “system”
Claim 11, Line 1:  Replace “method” with “system”
Claim 12, Line 1:  Replace “method” with “system”
Claim 13, Line 1:  Replace “method” with “system”
Claim 14, Line 1:  Replace “method” with “system”
Claim 15, Line 3:  Insert “non-transitory” before “computer-readable”
Claim 16, Line 1:  Replace “method” with “computer program product”
Claim 17, Line 1:  Replace “method” with “computer program product”
Claim 18, Line 1:  Replace “method” with “computer program product”
Claim 19, Line 1:  Replace “method” with “computer program product”
Claim 20, Line 1:  Replace “method” with “computer program product”

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 8, and 15 are directed towards a method, system, and computer program product that include/perform the operations of at least “training a 
neural network for image segmentation with a labeled training dataset from a first domain, wherein a subset of nodes in the neural net are dropped out during training;  receiving, by the neural network, image data from a second, different domain, wherein the image data comprises a number of image elements;  calculating, by the neural network, a vector of N values that sum to 1 for each image element, wherein each of the N values represents an image segmentation class;  assigning, by the neural network, a 
	The cited and considered prior art, specifically Kennel (US PGPub 2021/0295175) that discloses during a training phase, using training data, as input, to train the machine learning model to derive a parametric function that minimizes the error across input data associated with an prediction of output values;  the machine learning model implemented over a plurality of nodes configured to represent the neural network machine learning model commonly represented as a directed graph comprised of nodes and edges, edges representing connections, the graph representing the machine learning model's computation, at least one or more edges connecting the one or more nodes, an edge representing a connection between a first node and a second node, the connection being either conforming or non-conforming, and associated with at least one weight parameter, continue training the machine learning model by iteratively adjusting parameters associated with the neural network architecture where the adjustment of parameters is driven by input training data, output training data, one or more predicted values from the machine learning model, and a loss function associated with the prediction and training data;  determining that a first connection between two nodes in 
the connection towards a first value for non-conforming connections, the sparsifying being performed iteratively and gradually during the training phase to meet one or more constraints on the weights in the network,
	And Sedai (US PGPub 2021/0216825) that discloses training a teacher neural network using labeled images to obtain a trained teacher neural network, each pixel of each of the labeled images being assigned a label that indicates one of a set of classifications;  providing a set of unlabeled images to the trained teacher neural network to generate a set of soft-labeled images, each pixel of each of the soft-labeled images being assigned a soft label that indicates one of the set of classifications and an uncertainty value associated with the soft label;  training a student neural network with a subset of the labeled images and the set of soft-labeled images to obtain a trained student neural network;  and obtaining student-labeled images from unlabeled images using the trained student neural network,
	And Burkhart (US PGPub 2021/0142152) that discloses receiving user information for a first set of users;  receiving survey data for a second set of users, wherein the second set of users is a proper subset of the first set of users;  training 
a first neural network and a second neural network based on the second set of 
users, wherein the first neural network maps the user information to an embedding space and the second neural network maps the embedding space to a space of probability vectors, and wherein each vector in the space of probability vectors 
	And Mavroeidis (US PGPub 2020/0372344) that discloses a memory comprising instruction data representing a set of instructions;  and a processor configured to communicate with the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor, cause the processor to: receive training data comprising a first set of annotated images;  receive test data comprising a second set of annotated images;  train the neural network model using the training data, based on an initial regularization parameter;  and iteratively perform steps of: testing the trained neural network model using the test data to determine a loss function of the trained neural network model for the test data;  adjusting the initial regularization parameter based on the loss function of the neural network model for the training data and the loss function of the neural network model;  re-training the neural network model using the training data, based on the adjusted regularization parameter wherein the iterative steps are performed until it is determined that the loss function for the training data and the loss function for the test data have both converged to a steady state,
	And Masse (US PGPub 2020/0250483) that discloses receiving a first set of training data for training the ANN to predict output data for a first type of task;  at the 
output data for a second type of task, wherein the second type of task is different from the first type of task;  and at the computing device, training the ANN with the second set of training data by adjusting values of only those weights associated with a second subset of neurons of the ANN, wherein the second subset of neurons is selected based on an identity of the second type of task;  wherein, during training of the ANN for any given type of task, adjusting of the value of any given weight associated with neurons of the ANN comprises: if the ANN has been previously trained for one or more task types 
different from the given type, computationally biasing adjustment of the value of the given weight according to a respective importance of the given weight to a predictive capability of the ANN for the one or more task types, and if the ANN has not been previously trained for any task types different from the given type, computationally adjusting the value of the given weight without bias,
	and Goel (US PGPub 2016/0307098) that discloses sampling an applied dropout rate for one or more nodes of the network to evaluate a current generalization performance of one or more training models;  generating, using a processor, an optimized annealing schedule based on the sampling, wherein the optimized annealing schedule includes an altered dropout rate configured to improve a generalization performance of the network;  adjusting a number of nodes of the network in accordance 
	fails to individually anticipate or together in combination render obvious with proper motivation the above cited claim limitations in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 8, and 15 are allowed.
	Claims 2-7, 9-14, and 16-20 are allowed for being dependent upon allowed base claims 1, 8, and 15.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664